DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 06/12/2020 Restriction Requirement, a lack of unity of invention was found between pending claims 1-26.
In Applicant’s 11/12/2020 Reply, an election was made in response to the Restriction Requirement.
Claims 1-26 remain pending. 

Information Disclosure Statement
The information disclosure statements submitted 01/05/2018, 03/07/2018, 06/26/2019,  and 11/12/2020 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
Restriction was required between claims 1-26:

    PNG
    media_image1.png
    406
    575
    media_image1.png
    Greyscale

Applicant elected Group III, with traverse, arguing that the examination of groups III and IV together would not be burdensome, per MPEP 803. In an application filed under 35 U.S.C. 371, search burden is not relevant in the determination of unity of invention. Applicant did not distinctly and specifically point out any supposed errors in the determination of lack of unity of invention but instead argued issues relating to a U.S.-based restriction never asserted. Thus, this election is treated as an election without traverse (MPEP § 818.01(a)).
Note, the restriction is withdrawn over claim 8, which appears to meet the limitations of Group III and is hereby rejoined. 


Rejections
35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6, 8, 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claim 6 recites a composition comprising at least six components selected from amino acids, coconut, vegetable glycerin, alcohol blend, cannabinoid, hemp, Boswellia serrata, curcuma/turmeric, Artemsia ludoviciana, and mushrooms. This combination constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  Because claim 1 recites nature-based product limitations (each of amino acids, coconut, vegetable glycerin, alcohol blend, cannabinoid, hemp, Boswellia serrata, curcuma/turmeric, Artemsia ludoviciana, and mushrooms), the markedly different characteristics analysis is used to determine if the nature-based product limitations are product of nature exceptions. MPEP 2106.04(c)(I). This analysis requires comparing the claimed nature-based product limitations to their naturally occurring counterparts and determining whether the claimed limitations possess markedly different characteristics from the natural counterpart. MPEP 2106.04(c)(II). 
In this case, there is no natural counterpart combination, and the individual ingredients are compared to their individual natural counterparts. For the claimed components amino acids, alcohol blend, cannabinoid, Boswellia serrata, curcuma/turmeric, and mushrooms, there is no distinction as compared to the natural counterparts. These components are not differentiated from their natural counterparts, therefore, none exhibit markedly different characteristics from their natural counterparts. 
The amino acids listed in a) of claim 6 may be found in plants, animals, and soil, with all but fulvic and humic acids found in naturally occurring cannabis. The alcohol blend reads on naturally occurring cannabis, which is known to contain the terpenes listed in b) of claim 6. In addition, the cannabinoids also read on naturally occurring cannabis, which is known to contain 
Both vegetable glycerin and hemp oil extract in d) of claim 6 and represent extracts of nature based products. The chemical makeup of the extracts are determined by their natural sources, and extraction of the extracts merely removes the chemicals from within the natural source, with no markedly different characteristics in structure, function, or other characteristics. Accordingly, each of the claimed nature-based components are considered to be products of nature and thus judicial exceptions. 
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
	In this case, there are no additional elements to speak of within claim 6, aside from the combination as a whole. However, this combination represents a composition rather than a practical application of the composition, e.g., a method of treatment. As such, the claim does not recite additional elements that integrate the judicial exceptions into a practical application of the judicial exceptions, because the claim is drawn to a composition rather than any application of that composition. 
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	In this case, the additional element is the combination itself. However, the concept of combining various ingredients known for their health benefits represents well-understood, routine, and conventional practice in the dietary supplement industry and serves as the foundation of Traditional Chinese Medicine (TCM). Within the dietary supplement industry, the primary plant-based pharmalogically active ingredients include, e.g, carbohydrates, lipids, polyphenols, terpenes, steroids, sterols, alkaloids, and amino acids (Andrew, et al., British Journal of Pharmacology, 174:1177 (2017), p. 1178, Pharmacologically active ingredients in dietary supplements; p. 1179-85, Tables 1-3), which demonstrate biologic properties beneficial to health (pp. 1178-90, entirety). Likewise, for TCM, the main therapeutic concept combines multiple components of herbs in seeking to treat specific disease symptoms. (Yao, et al., Journal of Ethnopharmacology, 150:619 (2013), Abstract, pp. 619-620). Furthermore, there is no evidence the addition of the particularly claimed components results in anything more than the additive effects of each individual component. For example, the anecdotal “evidence” provided in the specification demonstrating that CG Medlife Supplement can all but cure cancer does not indicate anything more than additive effects occurs from combining the claimed ingredients. Accordingly, combining ingredients known for their health benefits to create a health supplement composition does not add significantly more to the recited exceptions. Therefore, claim 6 is not drawn to patent eligible subject matter. 
	Claim 8 recites ingredients listed in claim 6 but limited by the amounts in Table 1. The analysis proceeds in the same fashion as in claim 1 but considers the amounts as an additional element. In this case, the amounts do not result in a practical integration of the claimed composition under Step 2A2, as the claim continues to be drawn to judicial exceptions rather than any applications of those exceptions. Under Step 2B, the amounts are not demonstrative of something more, e.g., a synergistic or more than additive result. Furthermore, modifying the concentration of a product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).
	Claims 14-16 further limit the ingredients recited in claim 6 or add ingredients (claim 16) and do not offer additional elements to overcome the conclusion that the claimed supplement compositions are drawn to judicial exceptions without something more transforming them into patent eligible subject matter.
	Claims 16 and 18 further limit the physical form of the compositions, however, these forms are not shown to result in any markedly different characteristics to the claimed judicial exceptions nor practical application nor something more. Contrast claim 19, for example, which is not included in this rejection, because the tablet or capsule form result in markedly different characteristics as relates to bioavailability and route of administration. 
	Claim 17 includes additional elements:  a preservative, coloring agent, flavoring, or a combination thereof. Of these elements, the preservative causes the composition to last longer, to spoil slower, which is considered to be a markedly different characteristic that, if claimed alone, would make the claim patent eligible. However, the inclusion of a coloring agent and flavoring does not result in markedly different characteristics to the judicial exceptions. These elements are not demonstrated to alter the structure or function of the natural products, nor do they represent an application of the natural products, nor could they be considered to add something more, considering the ubiquity of coloring and flavoring in the dietary supplements industry. 
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 depends from claim 6 and recites “wherein the cannabinoid is cannabidiol (CBD),” i.e., only CBD. However, claim 6 requires the cannabinoid to be a blend comprising at least four, of which CBD is one. Thus, claim 14 is indefinite, because it appears to contradict the claim from which it depends. 

35 U.S.C. 112(d):  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 recites the supplement of claim 6 comprising medium-chain triglycerides, not recited in claim 6, and in this respect, claim 14 does not further limit the composition of claim 6. In addition, claim 14 fails to further limit claim 6, because it limits the cannabinoid to CBD, while claim 6 requires at least four cannabinoids. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

35 U.S.C. 112(a):  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en
banc), the Federal Circuit noted the importance of an application's disclosure and stated, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 
(Fed. Cir. 2011).
What is required to meet the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

Present independent claim 6 recites a composition comprising at least six of: 
1) amino acids:  at least 12 of:  alanine, arginine, aspartic acid, cystine, glutamic acid, glycine, histidine, isoleucine, lysine, leuine, methionine, phenylalanine, serine, proline, threonine, tyrosine, valine, fulvic-humic acids, or minerals;
(2) coconut; 
(3) vegetable glycerin; 
(4) alcohol blend:  at least 6 of:  alpha-humulene, alpha-phellandrene, alpha-pinene, alpha-terpinene, alpha-terpinolene, beta-myrcene, beta-pinene, camphene, cis- ocimene, delta-3-carene, limonene, linalool, pulegone, sabinene, trans-caryophyllene, trans- ocimene, gamma-terpinene, a-terpineol, terpineol-4-ol, 1.8-cineole, or perillyl alcohol, p-cymene;
(5) cannabinoid:  at least 4 of 9- tetrahydrocannabinol (THC), tetrahydrocannabinolic acid (THC-A), cannabidiol (CBD), cannabidiolic acid (CBDA), cannabigerol (CBG), cannabichromene (CBC), cannabinol (CBN), ajulemic acid, or whole cannabis plant material 
(6) hemp:  at least 4 of hemp oil, omega-6 linoleic acid (omega-6 LA), omega-3 alpha-linoleic acid (omega-3 ALA), gamma- linolenic acid (omega-6 (GLA), stearidonic acid (omega-3 (SDA), or omega-9 fatty acids;
(7) Boswellia serrata, 
(8) curcuma/turmeric, 
(9) Artemisia ludoviciana, and 
(10) mushrooms:  at least five of the following: Red Reishi, Shitake, Maitake, Ponderosa armillaria, Gigantea calvatia, Veriscolor coriolus, Applanatum ganoderma, or Velutipes flammulina. 
Under a broadest reasonable interpretation, the composition of claim 6 recites any amount of the ten claimed extracts in any ratio, representing an untenable number of possible combinations. For example, the least number of possible compositions embraced by claim 6 may be roughly determined by n!/r!(n-r)!, where n is the number of possible choices, while r is the number chosen. A composition comprising just 6 of the 10 claimed ingredients allows for 210 combinations. However, this number increases exponentially when considering the number of permutations allowed by the conditions a) through f). The number of permutations allowed by a) when 12 amino acids are chosen out of 19 listed is 50,388, and this number grows even larger considering “fulvic-humic acids” and “minerals” each represent more than a single possible choice. Consideration of the other variables in this fashion puts the total possible number of claimed compositions on the order of 106. 
The specification supports the millions of possible combination compositions claimed with a single example of the claimed composition. In this example, the exact amino acids, alcohol blend, cannabinoid, hemp, and mushrooms are specified. (pp. 43-45, Table 3). A single example of the claimed composition, however, cannot be extrapolated to demonstrate possession of a genus of compositions including any combination of 6 or more of 10 ingredients, 5 of which may themselves be combinations. 
Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical arts, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
One example does not provide a “representative number of species” for an unpredictable art such as a chemistry. See, e.g., Ariad, 598 F.3d at 1354-55 (claiming that the inventor has an obligation to disclose examples when the art is unpredictable). The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the genus now claimed, i.e., additional complete or partial mixtures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.
The limitations of dependent claims 14-19 do not resolve the lack of support found in the specification for the entirety of the claimed genus of combination compositions. 

Objections
	Claim 8 is objected to for referencing Table 1. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). In the case of claim 8, the table is defined in words and does not present an exceptional circumstance where there is no practical way to define the invention in words. 

Allowable Subject Matter
	Claim 8 would appear to be allowable if incorporating the limitations of claim 19.

Relevant Art
	EP2444081A1 (published 04/25/2012) teaches various compositions for treating inflammatory diseases comprising boswellic acid from Boswellia plants, hemp oil, CBD, glycerin, cannabis seed oil, and glycerin. ([0039]-[0059]). 

Conclusion
Claims 1-26 are pending.
Claims 1-5, 7, 9-13, and 20-26 are withdrawn.
Claims 6, 8, and 14-19 are rejected.
Claim 8 is objected to.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655